Citation Nr: 0409576	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  99-08 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1963 to September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the RO which denied 
service connection for bilateral hearing loss, tinnitus and a 
claimed psychiatric disorder, including, but not limited to, PTSD.

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in June 1999.  Then, in March 2000, the veteran 
testified at a personal hearing before the undersigned Veterans 
Law Judge, sitting in Huntington, West Virginia.  Transcripts of 
the hearing testimony are associated with the claims file.

The case was remanded by the Board to the RO in December 2000 for 
additional development of the record.

The appeal, as to the issue of service connection for an acquired 
psychiatric disorder, claimed as PTSD, is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran has a 
current bilateral hearing loss that was as likely as not incurred 
during service.  
 
2.  The medical evidence of record shows that the veteran has 
current tinnitus that was as likely as not incurred during 
service.  


CONCLUSIONS OF LAW

1.  The veteran's disability manifested by a bilateral hearing 
loss is due to disease or injury that was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2003).  
 
2.  The veteran's disability manifested by tinnitus is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran asserts that he served on the flight 
deck of an aircraft carrier during active service in the Navy, and 
that his exposure to airplane noise caused his current hearing 
loss and tinnitus.  

At the outset, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  
 
To implement the provisions of the law, VA promulgated regulations 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The Act and implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  
 
They also include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  
 
In addition, they define the obligation of VA with respect to its 
duty to assist the claimant in obtaining evidence.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
 
In light of the favorable action taken hereinbelow, discussion of 
VCAA is not necessary here, but will be more fully addressed in 
the Remand portion of this document.  
 
Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  
 
The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) (2003).  
 
If the disorder is a chronic disease, service connection may be 
granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period for 
organic diseases of the nervous system is one year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  
 
For the purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2003).  

The veteran's DD Form 214 indicates that the veteran's MOS was 
that of yeoman, a rank associated with primarily administrative 
responsibilities.  The veteran has argued that he served as a 
seaman's assistant, spending an extensive period of time on the 
flight deck of an aircraft carrier, and as such, was exposed to 
acoustic trauma during service.  A careful review of the service 
medical and personnel records do not necessarily confirm that the 
veteran was exposed to acoustic trauma during service.  

However, the evidence does show that the veteran's hearing began 
to decline during service.  More specifically, a careful review of 
the veteran's service medical records indicates that the veteran's 
hearing was within normal limits on his May 1963 enlistment 
physical examination.  Audiometric testing revealed the following 
puretone thresholds converted from American Standards Association 
(ASA) Standards to International Standards Organization (ISO) 
Standards (prior to November 1967, audiometric results were 
reported in ASA Standards in service medical records):




HERTZ


500
1000
2000
4000
RIGHT
20
20
25
15
LEFT
25
15
15
20

 Then, on his September 1966 separation physical examination, the 
examiner noted defective hearing, with a high frequency loss 
bilaterally.  Audiometric testing revealed the following puretone 
thresholds converted from ASA Standards to ISO standards:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
25
25
25
35
35

The Board is aware that these results do not meet the criteria for 
a defective hearing disability under 38 C.F.R. § 3.385 (2003).  In 
other words, none of the auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz were 40 decibels or 
greater; none of the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels 
or greater; and speech recognition testing was not accomplished.  
See 38 C.F.R. § 3.385 (2003).  
 
Nonetheless, the audiometric findings from the May 1963 enlistment 
physical examination report as compared to the findings from the 
September 1966 separation physical examination report do indicate 
that the veteran's hearing worsened during service.  

In addition, there is sufficient medical evidence of current 
disability and a nexus to his service.  
 
Specifically, a December 2003 VA medical examination included an 
audiological evaluation.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
60
60
LEFT
25
35
40
55
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

The veteran complained of bilateral constant tinnitus, which began 
during service, on the flight deck aboard ship.  The diagnosis was 
that of sensorineural hearing loss for both ears with normal 
hearing through .5 kHz with mild sloping to moderately-severe 
sensorineural hearing loss for both ears  The medical audiological 
testing results revealed a hearing loss with a configuration 
consistent with noise exposure.  The examiner concluded that it 
was as likely as not that inservice noise exposure contributed to 
the veteran's current hearing loss and tinnitus for both ears.

Service personnel records, including documents submitted by the 
veteran, do not establish that he worked on the flight deck during 
military service.

In the absence of any contradictory evidence, the Board finds that 
the preponderance of the evidence supports the veteran's claim to 
establish service connection for bilateral hearing loss and 
tinnitus.  In summary, the evidence shows that the veteran's 
hearing began to decline during service, and that he has indicated 
that he was exposed to noise during service.  He has been 
diagnosed with tinnitus, which has been opined to have the same 
causative factor as his hearing loss.  In addition, the current 
medical evidence of record contains a medical opinion linking the 
veteran's current hearing loss to service.  Under these 
circumstances, and resolving reasonable doubt in his favor, 
service connection is warranted for bilateral hearing loss and 
tinnitus.


ORDER

Service connection for bilateral hearing loss is granted.  
 
Service connection for tinnitus is granted.  


REMAND

The veteran also asserts that service connection is warranted for 
an acquired psychiatric disorder, to include PTSD.  

Service connection for PTSD requires a diagnosis of PTSD, medical 
evidence linking the disorder to events in military service and, 
unless the claimant engaged in combat with the enemy or was held 
as a prisoner of war and the claimed stressor is related to those 
experiences, credible supporting evidence that the inservice 
events occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2003).  

In this case, the veteran contends that, while working on the 
flight deck of a Naval aircraft carrier, he witnessed a plane 
crash into the ship and erupt into flames.  He reported that he 
saw fellow soldiers die.  The RO was able to obtain confirmation 
from the United States Army Service Center for Research of Unit 
Records (USASCRUR) that on April 1, 1966, the USS Enterprise was 
in the Gulf of Tonkin conducting air strikes when the nose strut 
of an A-3B aircraft collapsed on takeoff and sent the plane 
careening out of control off the edge of the ship's flight deck.  
There were no survivors.

Private treatment reports indicate that the veteran suffered a 
severe industrial accident in 1977 which subsequently contributed 
to his major depressive disorder.

VA examination in December 1998 noted the veteran's reported 
inservice stressor and indicated a diagnosis of major depression, 
recurrent type.  

The veteran was afforded a VA examination in December 2003.  The 
examiner concluded that the veteran was very guarded and would not 
give much information initially.  He did finally give some details 
of his symptoms and did meet criteria for PTSD, although at that 
time, the re-experiencing symptoms were only mild.  Some of his 
arousal symptoms were problematic.  He was still irritable and 
vigilant.  It was not clear if those were symptoms that were 
exclusively due to his PTSD, or to other factors, such as a 
personality disorder.  Much more historical information and, 
perhaps, testing would be required to make a Personality Disorder 
Diagnosis.  The examiner also noted that his long marriage spoke 
against a disorder, but that was not definitive.  The Axis I 
diagnosis was that of PTSD, chronic, mild; and the Axis II 
diagnosis was deferred.

In summary, the evidence of record indicates that the veteran had 
a history of major depression which was associated with an 
industrial accident in 1977.  The last VA examination in December 
2003 indicated that the veteran had a diagnosis of PTSD, chronic, 
mild, but the etiology of the PTSD remained unclear.  For example, 
one VA examiner in 1998 indicated that the veteran developed 
psychiatric disability due to physical disabilities suffered in an 
industrial accident in 1977.  In addition, the December 2003 VA 
examiner also emphasized that it was unclear whether the veteran's 
symptoms were exclusively due to PTSD or to other factors such as 
a personality disorder.  The examiner suggested that more 
historical information and psychological testing would be required 
to make a Personality Disorder Diagnosis.  Likewise, depression 
seems to be a significant feature of the veteran's mental illness, 
but the etiology thereof is not entirely clear.  

As such, it should be determined if the veteran has a psychiatric 
disorder that is not related to his military service, the symptoms 
thereof, and the functional impairment attributable thereto, 
should be distinguished from the symptoms of, and the functional 
impairment attributable to the diagnosis of PTSD.  Moreover, if 
PTSD is diagnosed, the examiner should opine as to what stressor 
led to the diagnosis, that of the observed plane crash in service 
or that of the post-service industrial accident in 1977.  In 
addition, thorough psychological and psychiatric evaluations are 
needed to determine whether a psychiatric disorder other than PTSD 
is present and, if so, to distinguish the functional impairment 
attributable thereto from that attributable to PTSD.

Finally, the Board once again notes that the statutes governing 
assistance to claimants and the benefit of the doubt were recently 
amended with the enactment of the VCAA.  This law eliminates the 
concept of a well-grounded claim and redefines the obligations of 
VA with respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  

The regulations implementing the VCAA are codified at 38 C.F.R. § 
§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as specifically 
noted, the new regulations are effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims interpreted the VCAA 
to require that VA has a duty to notify the veteran as to the laws 
and regulations governing his appeal, to provide notice as to the 
type of evidence necessary to substantiate the claims, to provide 
notice of the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary development 
and required assistance to the veteran per the directives of VCAA, 
Quartuccio and any other applicable legal precedent are completed 
before returning the case to the Board.  In particular, the RO 
must inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as to 
the type of evidence necessary to substantiate the claim, provide 
notice of the veteran's responsibility to provide evidence, 
provide notice of the actions taken by VA and request that he 
provide any evidence in his possession that pertains to the claim.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be asked to identify all VA and non-VA 
health care providers who have examined or treated him for 
psychiatric disorders.  The RO must attempt to obtain records of 
examinations and treatment, that are not now associated with the 
file, from health care providers the veteran identifies, and 
advise the veteran of the results of that effort.

2.  Upon completion of the development prescribed above, the 
veteran must be afforded VA psychological testing and evaluation.  
The claim file must be sent to the examiner for review of 
pertinent documents therein.  All factors upon which the 
examiner's opinion is based must be set forth in the report.
 
a.  The examiner must review this decision and pertinent documents 
in the claim file, and the evaluation report must reflect that 
review.

b.  Testing must include the Minnesota Multiphasic Personality 
Inventory, second edition.  If scores seem inordinately elevated 
on any scales, rather than attributing that result to 
possibilities, such as a "cry for help" or prevarication, the 
examiner should render an opinion, based on sound medical 
judgment, experience, knowledge of the facts of the case, and 
interview of the veteran, as to the actual cause of the elevated 
scores.
 
c.  If psychiatric disorders other than PTSD are diagnosed, the 
examiner must distinguish symptoms and functional impairment 
attributable to each disorder.
 
d.  Axis II diagnoses must not be deferred.  If an Axis II 
diagnosis is made, the examiner must address its significance and 
distinguish symptoms and functional impairment attributable 
thereto from that attributable to any Axis I disorder diagnosed.
 
3.  After the report of the psychological evaluation has been 
associated with the file, the veteran must be afforded a VA 
psychiatric examination.  The claim file must be sent to the 
examiner for review of pertinent documents therein.  All factors 
upon which the examiner's opinion is based must be set forth in 
the report.
 
a.  The examiner must review this decision and pertinent documents 
in the claim file, and the examination report must reflect that 
review.
 
b.  If psychiatric disorders other than PTSD are diagnosed, the 
examiner must distinguish symptoms and functional impairment 
attributable to each disorder.
 
c.  Axis II diagnoses must not be deferred.  If an Axis II 
diagnosis is made, the examiner must address its significance and 
distinguish symptoms and functional impairment attributable 
thereto from that attributable to any Axis I disorder diagnosed.
 
4.  Following completion of the development requested hereinabove, 
the RO must undertake to review the veteran's claim.  The RO in 
this regard must ensure that all notification and development 
action required by the Veterans Claims Assistance Act of 2000, 
Quartuccio and any other applicable legal precedent is completed.  
If any benefit sought on appeal remains denied, then the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



